Citation Nr: 1708646	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for right ear hearing loss (now rated as bilateral hearing loss), rated as noncompensable prior to February 26, 2010 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The August 2009 rating decision, in pertinent part, denied the Veteran's increased rating claim for right ear hearing loss, which was then rated as noncompensable.

This matter was most recently before the Board in April 2016, when it was remanded so the Agency of Original Jurisdiction (AOJ) could implement the Board's grant of service connection for left ear hearing loss and rate it in conjunction with the previously service-connected right ear hearing loss in the first instance.  Subsequent to the Board's remand, the AOJ issued a May 2016 rating decision that granted service connection for left ear hearing loss, effective May 14, 2004.  The May 2016 rating decision assigned a noncompensable rating for bilateral hearing loss prior to February 26, 2010 with a 10 percent rating thereafter.

The Board notes the issue of service connection is separate and apart from the initial rating and effective date assigned for a disability.  Although service connection was granted for left ear hearing loss with an initial rating for bilateral hearing loss dating back to May 14, 2004, the claim that is the subject of this appeal remains the Veteran's September 2008 increased rating claim for right ear hearing loss because the Veteran has not yet appealed the May 2016 rating decision.  Thus, the requisite rating period for this appeal is based upon the September 2008 increased rating claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016) (indicating the effective date of an award of increased compensation is generally the date of receipt of the claim, but allowing for an effective date up to one year prior to the date of claim if it is factually ascertainable that the increase in disability occurred within the one-year period prior to the date of claim).  The Veteran is advised that if he desires appellate review of the rating assigned for bilateral hearing loss prior to the rating period encompassed by his September 2008 increased rating claim he must file a notice of disagreement regarding the May 2016 rating decision.  Yet, in the decision that follows, the Board will refer to the Veteran's disability as bilateral hearing loss for the sake of clarity when discussing the issue on appeal because it is not possible to rate individual ears when a claimant is entitled to service connection for hearing loss bilaterally.
FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for right ear hearing loss on September 30, 2008.

2.  There is no evidence that makes it factually ascertainable that an increase in disability occurred in the year prior to his September 30, 2008 increased rating claim.

3.  Audiometric testing results have never shown the Veteran to have more than Level II hearing loss in either the right or left ear.



CONCLUSION OF LAW

The criteria for a compensable rating prior to February 26, 2010 and in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2008.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided audiological examinations in February 2009, February 2010, October 2013 and August 2016.  The February 2009 examiner also provided an addendum to his initial examination report in July 2009, indicating the results of the February 2009 audiometric testing were unreliable due to a lack of cooperation by the Veteran.  Although the Board's September 2013 remand described the February 2009, July 2009, and February 2010 VA examination reports as "inadequate for VA rating purposes," it is clear this analysis related to the issue of service connection for left ear hearing loss.  In so much as the audiometric test results in February 2009 have been deemed unreliable, the three other tests provided by VA during the appeal period contain sufficient information to arrive at the proper rating for bilateral hearing loss since the date of the Veteran's increased rating claim.  Further, any inadequacies in the prior examinations were rectified by the October 2013 and August 2016 examinations; there is nothing that suggests these examinations were inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives regarding the Veteran's increased rating claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2013, the Board remanded the Veteran's increased rating claim for a contemporaneous examination to assess the current severity of his disability.  This examination was provided in October 2013.  In April 2016, the Board remanded the increased rating claim, so that its grant of service connection for left ear hearing loss could be implemented.  As noted in the introduction, the AOJ issued a rating decision in May 2016 that implemented the grant of service connection for left ear hearing loss and rated it in conjunction with the previously service-connected right ear hearing loss.  Thus, the AOJ has completed all the development requested by the Board with respect to the Veteran's increased rating claim for right ear hearing loss.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where, as in the present case, a disability rating has already been established and increase in the rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran was initially provided an audiological examination in February 2009.  The examiner noted the Veteran's reports of difficulty hearing in the presence of background noise and the effect this has on his ability to communicate effectively at times.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
35
45
80
Left Ear
15
25
10
35

The average pure tone threshold for the right ear was 50 decibels.  The average pure tone threshold for the left ear was 21.25 decibels.  Maryland CNC speech recognition scores were 96 percent for the right ear and 88 percent for the left ear.  These results do not reflect an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level I hearing loss for the right ear and Level II hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  Nonetheless, it should be noted the February 2009 examiner provided an opinion in July 2009 that suggests these results are not reliable due to a lack of cooperation with test procedures.

The Veteran was provided a second audiological examination in February 2010.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
35
35
70
Left Ear
20
20
15
40

The average pure tone threshold for the right ear was 42.5 decibels.  The average pure tone threshold for the left ear was 23.75 decibels.  Maryland CNC speech recognition scores were 92 percent bilaterally.  These results do not reflect an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level I hearing loss bilaterally upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a third audiological examination in October 2013.  The examiner noted the Veteran's reports of difficulty hearing in the presence of background noise and the effect this has at times on his ability to communicate effectively.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
35
40
70
Left Ear
25
25
20
35

The average pure tone threshold for the right ear was 45 decibels.  The average pure tone threshold for the left ear was 29 decibels.  Maryland CNC speech recognition scores were 88 percent for the right ear and 92 percent for the left ear.  These results do not reflect an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level II hearing loss for the right ear and Level I hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a fourth audiological examination in August 2016.  The examiner again noted the Veteran's reports of difficulty hearing in the presence of background noise.  The examiner further noted the Veteran frequently has to ask people to repeat themselves and has difficulty distinguishing words at times.  The results of audiometric testing in decibels were as follows:




1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
40
45
75
Left Ear
25
25
20
45

The average pure tone threshold for the right ear was 47.5 decibels.  The average pure tone threshold for the left ear was 28.75 decibels.  Maryland CNC speech recognition scores were 86 percent bilaterally.  These results do not reflect an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86.  These results equate to the assignment of Level II hearing loss for the right ear and Level II hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

In sum, VA audiometric testing has never shown hearing loss that warrants a compensable rating in the Veteran's case.  There are no treatment records that show hearing impairment beyond that shown on examination.  VA examiners have provided descriptions of the functional effects of the Veteran's bilateral hearing loss disability that are at least as thorough as that found adequate in Martinak.  Although the Veteran has difficulty communicating in noisy environments, his hearing loss is not severe enough to warrant a compensable rating under the VA rating schedule.  As the preponderance of evidence is against the claim, the benefit of the doubt rule does not apply.  Therefore, the Veteran's claim for an increased rating must be denied.

The Board recognizes the May 2016 rating decision assigned a 10 percent rating for bilateral hearing loss, effective February 26, 2010, based on the date of the February 2010 VA examination noted above.  The May 2016 rating decision indicated a 10 percent rating is warranted because the Veteran's speech recognition scores were 75 percent in the right ear and 65 percent in the left ear on the date of the examination; however, this is not an accurate interpretation of the examination report.  The February 2010 examination report reads "[s]peech recognition (CNC) in the right ear @75 dB was 92%" and "[s]peech recognition (CNC) in the left ear @65 dB was 92%."  It is clear from the record that the figures used as percentages for the Veteran's speech recognition scores in the May 2016 rating decision actually relate to the threshold in decibels for the speech recognition test.  The actual percentages reported by the examiner (92 percent bilaterally) are consistent with all other audiometric testing results in the appeal period, whereas speech recognition scores of 75 percent in the right ear and 65 percent in the left ear are extreme outliers and reflective of far worse speech recognition than even the February 2009 results, which were deemed unreliable due to a lack of cooperation by the Veteran.  Nevertheless, the Board will not disturb the 10 percent rating assigned by the AOJ in the interests of due process.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  However, discussion of an earlier effective date for the 10 percent rating currently assigned within the context of the Veteran's increased rating claim is not necessary because the evidence shows the Veteran's hearing loss has never measured at a compensable level.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has considered whether extraschedular consideration is warranted.  The symptoms associated with the Veteran's service-connected hearing loss (i.e., hearing impairment, difficulty understanding speech, and problems communicating in noisy environments) are foreseeable consequences of diminished speech reception and pure tone thresholds.  As such, they are contemplated by the rating criteria, which are intended to compensate for the effects of hearing loss in daily life.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. Mar. 6, 2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure).  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's hearing loss, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has also given consideration to whether a total disability rating based on individual unemployability (TDIU) is warranted within the context of the appeal of the Veteran's increased rating claim; however, unemployability has not been raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran is retired, the Veteran has not claimed and the record does not otherwise suggest he is unable to obtain and maintain substantially gainful employment as a result of hearing loss.  Thus, further consideration of TDIU within the context of this appeal is not warranted.


ORDER

Entitlement to an increased rating for right ear hearing loss (now rated as bilateral hearing loss) is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


